DOYLE, Judge.
John Hill (Claimant), appeals an order of the Workmen’s Compensation Appeal Board (Board) which affirmed a decision of a Workers’ Compensation Judge (WCJ) to dismiss a Claim Petition for lack of subject matter jurisdiction.
The facts are not in dispute. Claimant was a deckhand on a ship, the “Spirit of Philadelphia,” a tour boat that plies the navigable waters of the Delaware River. The WCJ’s critical findings of fact describe Claimant’s duties and injury as follows:
5. This [WJorkers’ [Cjompensation Judge has reviewed the record as a whole and finds that it supports the following facts:
c) [Claimant’s duties included] cleaning off the deck and hosing it down as *76well as sweeping down the deck and hosing it off, cleaning the boat down, cleaning such as “household work” as in cleaning out bathrooms, and hooking up sewer and water lines when the boat was docked;
d) Claimant also described his duties as including making a trash run which would mean emptying the trash from the ship into a dumpster which was located about a block or a block and a half from where the ship was docked;
e) Claimant also described his duties as including security work while the boat was sailing the Delaware River in that he would patrol the boat making sure people behaved properly and did not lean on the rails;
f) Claimant continued to describe his duties as including cleaning the brass on the boat, vacuuming, cleaning toilets, sinks and mirrors and preparing the boat for the next cruise;
g) On July 20, 1990, Claimant, while making a trash run to the dumpster was on top of the dumpster, slipped off the dumpster and found his body wedged between the truck and the dumpster;
h) Claimant fell between six or seven feet on the ground injuring his foot and lower back;
6.This Workers’ Compensation Judge has reviewed the record as a whole and finds that Claimant’s testimony establishes an insufficient nexus of land-based activities to sustain his action under the Pennsylvania Workers’ Compensation Act. Claimant specifically testified that the trash run was the only land base[d] activity [that] he performed and that activity took approximately ten minutes in duration to perform. All other activities with regard to Claimant’s job as a deck hand were performed on the ship, the Spirit of Philadelphia and there was no nexus between Claimant’s job as a deck hand and the land. The ship, the Spirit of Philadelphia was not [a] stationary vessel but rather a cruise ship that sailed up and down the Delaware River, a navigable waterway. Claimant’s testimony fails to establish that Claimant’s work was sufficiently land-based[.] [I]n this case the fall was in the concurrent jurisdiction of the Pennsylvania Workers’ Compensation Act and the [f]ed-eral Longshoreman [sic] and Harbor Workers’ Compensation Act.
7. Claimant was a deck hand on the Spirit of Philadelphia and his job duties did not include sufficient land base activities to provide him a remedy under the concurrent jurisdiction of the Federal Longshoreman and Harbor Workers’ Compensation Act and the Pennsylvania Workers’ Compensation Act.
8. Claimant did not sustain a work related injury within the meaning of the Pennsylvania Workers’ Compensation Act.
(WCJ’s Findings of Fact Nos. 5-8; Reproduced Record (R.R.) at 147a.) Based on these facts, the WCJ concluded:
1. Claimant has not sustained his burden of proving that his duties were sufficiently land-based to fit within the [eon]current jurisdiction of the Longshoreman and Harbor Workers’ Compensation Act and the Pennsylvania Workers’ Compensation Act and thus, Claimant’s Claim Petition for compensation under the Pennsylvania Workers’ Compensation Act must be dismissed for lack of jurisdiction.
(WCJ’s Decision at 4; R.R. at 147a.) Claimant subsequently appealed to the Board, which affirmed the decision of the WCJ.
Claimant then appealed to this Court, arguing that the Board erred when it concluded that he did not fall within the jurisdiction of the Pennsylvania Workers’ Compensation Act1 (PWCA). Specifically, Claimant argues that the PWCA is an act of territorial jurisdiction, applying to all injuries occurring within the Commonwealth of Pennsylvania, relying on Section 1 of the PWCA, which provides:
That this act shall be called and cited as The Pennsylvania Workers’ Compensation Act, and shall apply to all injuries occurring within this Commonwealth ....
77 P.S. § 1 (emphasis added). Using the language of Section 1, Claimant argues that, *77because his injury happened within the territorial borders of the Commonwealth, he is entitled to benefits under the PWCA. Furthermore, Claimant attempts to rebut the Board’s conclusion that the Longshore and Harbor Workers’ Compensation Act2 (LHWCA) preempts the PWCA by citing Sun Shipbuilding and Dry Dock v. Workmen’s Compensation Appeal Board3 for the principle that the jurisdiction of the PWCA is concurrent with the LHWCA and is not preempted by it. Therefore, Claimant argues, he may still claim benefits under the PWCA. Because we disagree with Claimant’s analysis and agree with the result reached by the Board, we affirm.
To resolve the issues presented, we must first examine federal maritime law and its application to the facts before us.4
The LHWCA was enacted to provide compensation to professional stevedores, and specifically excludes ship’s crew members from coverage under the act. South Chicago Coal & Dock Co. v. Bassett, 309 U.S. 251, 60 S.Ct. 544, 84 L.Ed. 732 (1940). Section 903 of the LHWCA provides, in relevant part:
§ 903 Coverage
(a) Disability or death; injuries occurring upon navigable waters of the United States.
Except as otherwise provided in this section, compensation shall be payable under this chapter in respect of disability or death of an employee ...
33 U.S.C. § 903 (emphasis added). Employee is defined in Section 902 of the LHWCA, which provides, in relevant part:
§ 902. Definitions
When used in this Act—
(3) The term ‘employee’ means any person engaged in maritime employment, ... but such term does not include—
(G) a master or member of a crew of any vessel
33 U.S.C. § 902 (emphasis added). Therefore, crew members are not “employees” for the purposes of the LHWCA and are consequently excluded from LHWCA coverage. Chandris, Inc. v. Latsis, 515 U.S. 347, 115 S.Ct. 2172, 132 L.Ed.2d 314 (1995).
Claimant’s job title was “deckhand,” his duties were performed aboard the ship, and the facts found by the WCJ conclusively establish that Claimant was a member of the crew of the Spirit of Philadelphia. Therefore, the LHWCA does not apply.
The holding in Sun Shipbuilding cannot change this result. Sun Shipbuilding stands for the principle that states may apply workers’ compensation schemes to land-based injuries that may also fall within coverage of the LHWCA. Sun Ship, 447 U.S. at 716, 100 S.Ct. at 2434. Because the LHWCA by its own terms does not apply to a “member of a crew of any vessel,” the Sun Shipbuilding case is inapposite to the instant appeal.
This case is controlled, however, by a different federal statute, viz., the Jones Act.5 The Jones Act provides, in pertinent part:
That any seaman who shall suffer personal injury in the course of his employment may, at his election, maintain an action for damages at law, with the right of trial by jury, and in such actions all statutes of the United States modifying or extending the common-law right or remedy in cases of personal injury to railway employees shall apply;....
46 U.S.C.App. § 688 (emphasis added). The United States Supreme Court has held that states have no power to impose liability on employers of seamen under state workers’ compensation statutes, even where the seaman is injured on land and within the territorial jurisdiction of the state sovereign. *78Northern Coal & Dock Co. v. Strand, 278 U.S. 142, 49 S.Ct. 88, 73 L.Ed. 232 (1928). Moreover, the Pennsylvania Supreme Court has held that federal law governs the claims of seamen. Lloyd v. Victory Carriers, Inc., 402 Pa. 484, 167 A.2d 689 (1960).
Thus, the Jones Act applies, both at sea and on land, where there is: (1) a seaman, and (2) the injury occurs in the course of his employment. O’Donnell v. Great Lakes Dredge & Dock Co., 318 U.S. 36, 63 S.Ct. 488, 87 L.Ed. 596 (1943). If Claimant was a seaman injured in the course of employment, the Jones Act will apply and preempt the PWCA, notwithstanding the fact that the injury was sustained on land.
[5] The threshold question that must be answered is whether the Claimant is a seaman under the Jones Act. The WCJ’s findings of fact 5(c—f) and 6 indicate that Claimant was a member of a ship’s crew and courts have held that the term, “member of the crew” is synonymous with the term “seaman” for purposes of the Jones Act. Chandris; White v. Valley Line Co., 736 F.2d 304 (5th Cir.1984). Moreover, the test for seaman status is a very liberal one. A Jones Act seaman need not eat or sleep on the vessel, Producers Drilling Co. v. Gray, 361 F.2d 432 (5th Cir.1966), but need only have a more or less permanent connection to the vessel, Salgado v. M.J. Rudolph Corp., 514 F.2d 750 (2d Cir.1975), and the term includes mariners of any degree. Warner v. Goltra, 293 U.S. 155, 55 S.Ct. 46, 79 L.Ed. 254 (1934).
Moreover, federal courts have applied the Jones Act based on facts very similar to the case now before us. In Savoie v. Otto Candies, Inc., 692 F.2d 363 (5th Cir.1982), a deckhand was injured while on shore cleaning his employer’s duck hunting blind and was found to be a Jones Act seaman. We therefore conclude that the Claimant was a seaman for Jones Act purposes.
We next address the question of whether the Claimant was injured “in the course of employment.” When a seaman is performing the work of his employer pursuant to his employer’s orders he is acting within the scope of his employment-whether or not he is aboard the ship at the time of injury. Braen v. Pfeifer Oil Transportation Co., 361 U.S. 129, 80 S.Ct. 247, 4 L.Ed.2d 191 (1959). The WCJ’s findings of fact 5(g) and 6 indicate that Claimant was emptying the ship’s trash at the time of his injury. Claimant’s testimony was accepted by the WCJ and constitutes competent and substantial evidence to establish that fact. Therefore, Claimant was injured in the course of his employment for the purpose of applying the Jones Act.
Claimant argues that “courts have held that injured seamen may seek recovery under both the Jones Act and state workers’ compensation laws.” (Claimant’s Brief at 13.) For this proposition Claimant cites Harney v. William M. Moore Building Corp., 359 F.2d 649 (2d Cir.1966); Marceau v. Great Lakes Transit Corp., 146 F.2d 416 (2d Cir.), cert. denied, 324 U.S. 872, 65 S.Ct. 1018, 89 L.Ed. 1426 (1945); Smith v. Service Contracting, Inc., 236 F.Supp. 492 (E.D.La.1964); Schellenger v. Zubik, 170 F.Supp. 92 (W.D.Pa.1959); and De Court v. Beckman Instruments, Inc., 32 Cal.App.3d 628, 108 Cal.Rptr. 109 (1973). However, none of these eases stand for the principle for which Claimant cites them; in fact, a close reading of these opinions reveals that the cases actually stand for a contrary proposition.
The plaintiff in Harney was working on a barge anchored in the Harlem River. He fell off the barge and was injured. Subsequently, Harney sought and was granted workers’ compensation benefits in New York State. He also brought a Jones Act negligence claim against his employer in the federal district court. That court dismissed the Jones Act claim on the ground that the plaintiff was covered exclusively by the compensation provisions of the New York Compensation Law or the federal Longshoremen’s and Harbor Workers’ Compensation Act, theorizing that the facts of the case were in the “twilight zone” (an area where either the LHWCA or state compensation laws apply) and “a state statute will be permitted to have force and effect despite the fact that it may deal with a maritime injury.” Harney, 359 F.2d at 651.
The Court of Appeals however, reversed and remanded the case to the district court but held only that the issue of whether the plaintiff was a crewman “is a question of fact, or a mixed question of law and fact” and that *79the issue should first be submitted to a jury. Further, the fact that the plaintiff had accepted state workers’ compensation benefits without any administrative proceedings or an award would not preclude a finding in a subsequent Jones Act proceeding that the plaintiff was indeed a “seaman.” The procedural setting in this present appeal is, of course, not similar at all to those in Harney, and Harney is not authority for. the principle that the elaimant/plaintiff has an election of remedies between workers’ compensation (under either federal or state law) and a cause of action in negligence under the Jones Act. To the contrary, the court stated:
Jurisdiction to award [workers’] compensation and Jones Act jurisdiction, however, do not overlap. The doctrines of maritime but local and the twilight zone, which apply to cases of competing compensation schemes (the [LHWCA], and state acts), have not been extended to eases involving the Jones Act and compensation scheme[s].
Harney, 359 F.2d at 651. Accordingly, Har-ney stands for the proposition that federal jurisdiction over maritime injuries under the Jones Act is exclusive.
In Marceau, a defendant in a Jones Act suit filed in the federal district court raised an accord and satisfaction defense by pointing out the fact that the plaintiff had received a state workers’ compensation award. The Court of Appeals noted that the award was on appeal and that no monies had yet been paid, and it therefore rejected the defendant’s accord and satisfaction defense. The Marcean court did not hold that an injured seamen may seek recovery under both the Jones Act and state workers’ compensation laws. To the contrary, the court pointed out that the Supreme Court decision in O’Donnell v. Great Lakes Dredge & Dock Co., 318 U.S. 36, 63 S.Ct. 488, 87 L.Ed. 596 (1943), “extends the protection of the Jones Act to seamen who are injured through the negligence of their employers while in the course of their employment even though the injuries occur on land.” Marceau, 146 F.2d at 418.
Smith involved Jones Act litigation between a claimant and his employer and the issue of whether claimant’s acceptance of a previous award under the Outer Continental Shelf Land Act6 barred his Jones Act claim. In dismissing the employer’s motion for summary judgment, the federal district court held that an administrative determination awarding benefits under the Continental Shelf Act did not have the effect of res judicata upon the issue of the claimant’s status as a seaman under the Jones Act. The court observed that at no time in the administrative process was there any formal hearing or testimony “on the question of libelant’s status as a seaman.” Id. at 495. Moreover, the court further noted that, even if the claimant later prevailed in a trial on that issue, “he would not receive a double payment because proper credit must be given for compensation payments heretofore received” and that “[voluntary acceptance of compensation benefits in itself does not create an estoppel.” Id.
Schellenger involved an attempt by a defendant in a Jones Act suit to use a PWCA award as a defense. The district court said:
The Circuit, invoking the views of the Supreme Court of the United States, and recognizing the rights and immunities of seamen, has noted with foreboding!,] efforts to bring seamen, who under federal admiralty acts are entitled to sue for compensation for injuries in federal courts, within the scope of state compensation acts. Such efforts are unconstitutional as destroying the characteristic features of general maritime law, contravening its essential purpose, encroaching upon the paramount power of the Congress to enact national maritime laws and invading the jurisdiction which Congress has conferred upon courts of admiralty.
Schellenger, 170 F.Supp. at 93. Accordingly, Schellenger does not support Claimant’s argument either.
Finally, De Court also fails to support the proposition that courts have held that injured seaman may seek recovery under both the Jones Act and state workers’ compensation laws. In De Court the Court of Appeals of California recognized that “the California Supreme Court decided [that] the remedies provided by the workmen’s compensation law are not available concurrently with the remedies available under the Jones Act.” De *80Court, 32 Cal.App.3d at 633, 108 Cal.Rptr. 109.
Accordingly, because Claimant is a seaman, injured in the course of his employment, the Jones Act provides his exclusive remedy, preempting the PWCA. Northern Coal.7 Accordingly, Claimant’s petition was properly dismissed for lack of subject matter jurisdiction.
Order affirmed.

ORDER

AND NOW, October 30,1997, the order of the Workmen’s Compensation Appeal Board in the above-captioned matter is hereby affirmed.

. Act of June 2, 1915, P.L. 736, § 101, as amended, 77 P.S. § 1.


. 33 U.S.C. § 901.


. 41 Pa.Cmwlth. 302, 398 A.2d 1111 (1979), affirmed, 447 U.S. 715, 100 S.Ct. 2432, 65 L.Ed.2d 458 (1980).


. Our review of an order of the Board is limited to determining whether constitutional rights were violated, an error of law was committed, or whether necessary findings of fact are supported by substantial evidence. SEPTA v. Workmen’s Compensation Appeal Board (Scott), 136 Pa.Cmwlth.98, 582 A.2d 421 (1990), petition for allowance of appeal denied, 527 Pa. 658, 593 A.2d 428 (1991).


. 46 U.S.C.App. § 688.


. 43 U.S.C. § 1333.


. “We think it necessarily follows from former decisions that by the [Jones] Act-a measure of general application-Congress provided a method under which [a claimant] might secure damages ... and that no state statute can provide any other or different one." Northern Coal, 278 U.S. at 147, 49 S.Ct. at 90.